Citation Nr: 1127644	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-40 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio, which denied the reopening of the Veteran's claim for service connection for hearing loss.  The Veteran resides within the jurisdiction of the VA Regional Office (RO) in Reno, Nevada.  

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for hearing loss in a February 2007 rating decision, which is final. 

2.  The evidence received since the February 2007 RO rating decision includes private medical opinions linking the Veteran's current hearing loss disability to noise exposure during service.  .  

3.  The Veteran served in the Navy aboard ship during World War II.  

4.  The Veteran has a current bilateral hearing loss disability.

5.  The Veteran reports a continuity of hearing loss symptoms dating back to noise exposure during active service.  

6.  There are medical opinions of record linking the Veteran's current hearing loss disability to noise exposure during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 2007 RO rating decision is new and material and the claim for service connection for a hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for service connection for bilateral hearing loss in February 2007 and notified him of that decision the same month.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the rating decision became final.  The evidence of record at the time consisted of: service treatment records, VA audiology treatment records, and a VA Compensation and Pension examination report which indicated a lack of nexus between the Veteran's current hearing loss disability and service.  

The evidence received since the February 2007 RO rating decision includes private medical opinions dated December 2006 and May 2011, and a VA examination report dated December 2009.  This tends to link the Veteran's current hearing loss disability to noise exposure during active service. 

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for bilateral hearing loss is warranted.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service records confirm that the Veteran served in Navy aboard ship during World War II.  Service treatment records do not show audiogram evidence of hearing loss during service.  Rather, the Veteran's hearing was evaluated as being normal on separation examination in April 1946 by clicked coin and whispered voice testing.  

VA treatment records dated from 2000 to 2006 reveal that the Veteran was diagnosed with sensorineural hearing loss which was treated by fitting him with hearing aids.  A March 2000 treatment record noted a history of right ear surgery in 1981.  

In January 2006 a VA audiological evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
80
105
105
LEFT
45
70
75
80
90

The average pure tone decibel loss at the above frequencies was 94 for the right ear and 79 for the left ear.  The diagnosis was mixed hearing loss in the right hear and sensorineural hearing loss in the left ear.  The Veteran reported noise exposure during service along with developing tinnitus during service.  


In December 2006, a VA Compensation and Pension examination of the Veteran was conducted.  Audiological evaluation at that time revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
120
120
120
LEFT
65
65
80
75
75

The average pure tone decibel loss at the above frequencies was 118 for the right ear and 74 for the left ear.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 24 percent in the left ear.  These findings reveal the presence of a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

In December 2009, another VA Compensation and Pension examination of the Veteran was conducted.  Audiological evaluation at that time revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
100
100
105
LEFT
50
70
75
80
85

The average pure tone decibel loss at the above frequencies was 100 for the right ear and 77.5 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  Again, these findings reveal the presence of a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

Medical opinions from the Veteran's private otolaryngologist dated December 2006 and May 2011 relate the Veteran's current hearing loss disability to his noise exposure during active service.  The 2009 VA medical examination report expresses an opinion linking the Veteran's current hearing loss to his service-connected tinnitus.  

The medical evidence establishes that the Veteran has a current bilateral hearing loss disability within the meaning of the applicable VA regulation.  It is clear that he was exposed to the noise during service aboard a ship in the Navy during World War II.  The Veteran reports a continuity of symptomatology of decreased hearing and tinnitus since service.  There are medical opinions of record linking the Veteran's current hearing loss disability to noise exposure during service.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


